Citation Nr: 1647623	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1955 to August 1957 and from July 1958 to October 1958.

This matter comes to the Board of Veterans' Appeal (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2015, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the record.  

In October 2015, the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record shows that a left shoulder disability is not related to service and arthritis of the left shoulder did not manifest itself to a compensable degree in the first post-service year,


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran at his personal hearing and in a November 2013 statement to the RO specifically reported that he injured his left shoulder in either August 1958 or September 1958 at Fort Dix, NJ when a railroad tie he was helping to move fell on his shoulder.  He also reported that he went on sick call following the injury and was placed on light duty for a few days.  He next reported that the injury occurred while he was serving with the 2nd Training Regiment, Company K.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

While the appeal was in remand status the Social Security Administration (SSA) in January 2016 notified VA that they Veteran's records had been destroyed and in February 2016 VA notified the claimant of the unavailability of these records.  Thus, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Likewise, in August 2008 and March 2012 the National Personnel Records Center (NPRC) notified VA that the Veteran's service treatment records and service personnel records are not available because they were destroyed in a fire.  Similarly, while the appeal was in remand status, the NPRC notified VA in August 2016 that no Morning Reports could be found.  The Veteran was notified of the unavailability of these records in September 2016.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may also go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Service connection is warranted where the evidence shows that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The post-service record shows the Veteran being diagnosed with left shoulder degenerative joint disease and impingement.  See, e.g., VA examination dated in December 2015.  Moreover, the available records show that the Veteran was stationed at Fort Dix and served with the 2nd Training Regiment, Company K.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of a left shoulder disability such as pain and lost motion because these symptoms come to him via his own senses.  See Davidson.  

However, the Veteran's service treatment records are not available and, while the post-service treatment records document his claims of having injured his left shoulder while on active duty as early as 2002, they do not show his being diagnosed with a left shoulder disorder until 2011.  See, e.g., VA treatment records dated in August 2002, February 2003, October 2003,April 2004, and February 2004; VA left shoulder X-ray and treatment records dated in August 2011 (diagnosing left shoulder traumatic changes) and VA examination dated in December 2015 (diagnosing left shoulder impingement and degenerative joint disease).  The record does not show him being diagnosed with arthritis in the left shoulder in his first post-service year but instead the diagnosis is first reflected decades after service.  Moreover, the Veteran does not claim and the record does not show that he has had continued problems with his left shoulder in and since service.  Further, the record does not show a medical link between the current left shoulder disability and his military service.  In this regard, while some of the Veteran's treating healthcare professional opined that the Veteran's lumbar spine disability was post traumatic, none of them opined that it was due to an in-service injury as opposed to a post-service injury.  As to any lay claims from the Veteran and others that his current left shoulder disability was caused by his military service, the Board finds that diagnosing a chronic orthopedic disability requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that his left shoulder disability is caused by service is not competent evidence.  Jandreau.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's left shoulder disability did not manifest during military service, did not continue since service, and was not caused by a disease or injury while on active duty,.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that entitlement to service connection for a left shoulder disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


